Citation Nr: 1824763	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  17-10 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent prior to February 4, 2017 and in excess of 70 percent thereafter for service-connected posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that the Veteran was initially granted service connection for PTSD with a disability rating of 30 percent in September 2015, effective August 4, 2011. The Veteran filed a notice of disagreement (NOD) in July 2016. In February 2017, the RO increased the Veteran's initial disability rating to 50 percent and issued a statement of the case (SOC). In June 2017, the RO increased the Veteran's disability rating to 70 percent, effective February 4, 2017. In December 2017, the Veteran's representative withdrew the Veteran's appeal for increased rating for his PTSD. In February 2018, the Veteran's representative withdrew his representation of the Veteran.  


FINDING OF FACT

In a December 2017 statement, the Veteran, through his representative, withdrew his claim for an initial disability rating in excess of 50 percent prior to February 4, 2017 and in excess of 70 percent thereafter for service-connected posttraumatic stress disorder (PTSD). 


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement an initial disability rating in excess of 50 percent prior to February 4, 2017 and in excess of 70 percent thereafter for service-connected PTSD have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 20.204 (b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn. The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.

In December 2017, the Veteran's representative submitted a statement in which he expressed the Veteran's wish to withdraw his claim for an increased rating for his PTSD. The statement was in writing, included the name of the claimant, the claim number, and the statement that the appeal is being withdrawn. As the Board has not yet issued a decision concerning this claim upon receipt of the statement, criteria are met for withdrawal of this appeal. See 38 C.F.R. § 20.204 (b).

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition. 38 U.S.C. § 7105 (d). Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed. Id. 


ORDER

The appeal for an initial disability rating in excess of 50 percent prior to February 2, 2017 and in excess of 70 percent thereafter for service-connected PTSD is dismissed. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


